 Case: 4:19-cv-02836-RLW Doc. #: 18 Filed: 12/02/19 Page: 1 of 2 PageID #: 156




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

CARLA BEEN,                                           )
                                                      )
               Plaintiff,                             )
v.                                                    )       Cause No. 4:19-cv-02836-RLW
                                                      )
SUNSHINE CLEANERS PLUS, INC.,                         )
                                                      )
               Defendant.                             )

      DEFENDANT’S MOTION FOR LEAVE TO FILE A SUR-REPLY BRIEF IN
           OPPOSITION TO PLAINTIFF’S MOTION FOR REMAND

       COME NOW Defendant, by and through its undersigned counsel, and for its Motion for

Leave to file a Sur-Reply Brief in Opposition to Plaintiff’s Motion for Remand [Doc. 6], states as

follows:

       Local Rule 4.01(C) provides that additional memoranda beyond (i) a memorandum in

support of a motion, (ii) the memorandum in opposition to the motion, and (iii) the reply

memorandum, may only be filed with leave of Court. Based on the broad scope of the issues

raised by the parties in connection with these three pleadings, Defendant respectfully requests the

Court to grant it leave to file a Sur-Reply brief, a copy of which is attached hereto as Exhibit 1.

       WHEREFORE, Defendant respectfully requests the Court to permit it to file a Sur-Reply

brief in Opposition to Plaintiff’s Motion for Remand, to deny Plaintiff’s Motion for Remand, to

deny Plaintiff’s request for attorneys’ fees that she incurred in connection with the Motion for

Remand, and for such other and further relief as the Court deems just and appropriate.




                                                 1
 Case: 4:19-cv-02836-RLW Doc. #: 18 Filed: 12/02/19 Page: 2 of 2 PageID #: 157




                                   McCARTHY, LEONARD, KAEMMERER, L.C.

                                   BY:    /s/ Bryan M. Kaemmerer
                                          Michael E. Kaemmerer, #25652 (MO)
                                          mkaemmerer@mlklaw.com
                                          Bryan M. Kaemmerer, #52998 (MO)
                                          bkaemmerer@mlklaw.com
                                          825 Maryville Centre Dr., Ste. 300
                                          Town & Country, MO 63017
                                          Phone: (314) 392-5200
                                          Fax: (314) 392-5221

                                          Attorneys for Defendant


                              CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on this 2nd day of December 2019, the foregoing
was filed electronically with the Clerk of Court, therefore to be served electronically by
operation of the Court’s electronic filing system upon all parties entitled to notice.


                                                               /s/ Bryan M. Kaemmerer




                                             2
